Title: To George Washington from Alexander Doyle, 10 April 1786
From: Doyle, Alexander
To: Washington, George



Sir
George Town [Md.] April 10th 1786

From a Sense of your Excellency’s Universal Benevolence and Willingness to Countenance and Incourage any design of Public Utility, I have taken the Liberty to entreat your Excellency to give the Paper you will Receive herewith the Sanctions of your Name. In Conjunction with Several well disposed persons of this Town, who Consider Religion and Virtue as the best Basis of the Happiness, Security and Permanency of States, I have purchased a Lot of Ground and Materials for building a Chapel. we have with concern observed some vices and disorders Introduced by an Influx of Foreigners of the Lowest Class who are Settling here May in a great measure be Attributed to a want of Attention to Religious Duties. Men are generally Strongly attached to that Religion in which they are Educated, and as this Town the Populous and daily encreasing has but one place of Worship, we have determined to Build another as our motive whether viewed in a Religous or Political Light (we hope) is good, we beg Leave to solicit your Excellency’s concurence, Satisfied your Example will Influence the gentry of the Neighbouring parts of Virginia and Maryland. I am with the greatest respect your Excellency’s most Obt Servt

Alexr Doyle

